COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


BURNLEY MORAN ELEMENTARY SCHOOL
AND
CONSOLIDATED RISK MANAGEMENT SERVICE, INC.

v.   Record No. 1756-95-2                         MEMORANDUM OPINION *
                                                      PER CURIAM
STEWART LEE MORTON                                 DECEMBER 29, 1995


                                      FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (J. Brian Jackson; Patricia C. Karppi; McGuire, Woods,
            Battle & Boothe, on brief), for appellants.

            (George L. Townsend; Chandler, Franklin & O'Bryan, on
            brief), for appellee.



     Burnley Moran Elementary School and its insurer (hereinafter

collectively referred to as "employer") contend that the Workers'

Compensation Commission erred in (1) finding that Stewart Lee

Morton's disability was causally related to his compensable March

26, 1992 injury by accident; and (2) finding that Chiropractor

Paul Stangil was an authorized treating physician.       Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.    Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27

                       I.   Change in Condition

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     R.G. Moore Bldg. Corp. v.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).     "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."   Ingersoll-Rand Co. v. Musick, 7 Va. App.
684, 688, 376 S.E.2d 814, 817 (1989).   "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d
231, 236 (1989).
     In awarding compensation benefits to Morton, the commission

found as follows:
          We . . . find that [Morton's] current
          disability stems from his accident of March
          26, 1992. Although [Morton] had a history of
          complaining of back pain, these complaints
          were, as Dr. Stangil noted, self-resolving.
          A CT scan before the accident showed no disc
          herniations. The last time [Morton]
          complained of back pain was 11 months before
          the accident. There is no evidence that any
          disability resulted from his earlier back
          complaints, and [Morton] performed his job as
          a school custodian for 13 years prior to the
          accident. After the accident, [Morton] was
          never able to return to his previous job. A
          CT scan revealed multiple disc herniations.
          Dr. [John A.] Jane, who never saw [Morton],
          and his resident Dr. [Richard S.] Polin, were
          unaware of the CT scan results, and
          recommended that a CT scan be performed on
          three occasions. Because they only
          considered the EMG results, which were
          normal, they stated that there is nothing
          wrong with [Morton]. We find that Dr.
          Stangil's opinion is more persuasive than Dr.
          [David M.] Heilbronner's on the issue of
          whether [Morton's] current condition pre-
          existed the accident. Dr. Stangil is the
          only treating doctor who has continued to
          follow the case closely, and his opinion is
          supported by the medical evidence and work
          history of [Morton].


                                 2
     In its role as fact finder, the commission was entitled to

weigh the medical evidence and to accept the opinion of Dr.

Stangil.    The commission was also entitled to reject the opinions

of Drs. Jane, Polin, and Heilbronner.       Dr. Jane never examined

Morton.    Dr. Stangil continuously treated Morton during the year

prior to the hearing.    Moreover, Drs. Jane and Polin were unaware

of the CT scan results.       In cases of conflicting medical

evidence, "[t]he general rule is that when an attending physician

is positive in his diagnosis . . . , great weight will be given

by the courts to his opinion."        Pilot Freight Carriers, Inc. v.

Reeves, 1 Va. App. 435, 439, 339 S.E.2d 570, 572 (1986).        Dr.

Stangil's opinions, along with Morton's medical and work history,

constitute credible evidence to support the commission's

decision.   "The existence of contrary evidence in the record is

of no consequence if there is credible evidence to support the

commission's finding."        Wagner Enters., Inc. v. Brooks, 12 Va.

App. 890, 894, 407 S.E.2d 32, 35 (1991).

                        II.     Treating Physician

     "Whether the employer is responsible for medical expenses

. . . depends upon:   (1) whether the medical service was causally

related to the . . . injury [by accident]; (2) whether such other

medical attention was necessary; and (3) whether the treating

physician made a referral [of] the patient."         Volvo White Truck

Corp. v. Hedge, 1 Va. App. 195, 199, 336 S.E.2d 903, 906 (1985).

Based upon repeated referrals by Drs. Heilbronner and Jane, the



                                      3
commission found that Dr. Stangil was an authorized treating

chiropractor.   The testimony of Morton and Dr. Stangil, and the

medical records of Drs. Heilbronner, Jane, and Stangil, provide

credible evidence to support this finding.

     For the reasons stated, we affirm the commission's decision.

                                     Affirmed.




                                 4